El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Todo lo que conocemos de este pleito por la transcrip-ción que del mismo nos ha sido presentada es que iniciado en 26 de abril de 1917, contestada la demanda en 16 de. mayo siguiente y comparecido la sucesión del demandado en octu-bre del mismo año por la muerte de su causante, en 2 de *529noviembre de 1918, ambas partes suscribieron un escrito en el que, alegando que el juicio estaba, señalado para el día 13 de dicho mes y año y que el abogado del demandante no podría concurrir a él, a causa de sus ocupaciones, pidieron de común acuerdo que fuera suspendido. No consta la fecha de presentación de ese escrito ni hay en la transcripción nin-guna otra actuación con excepción de la resolución de la corte inferior de fecha 14 de febrero de 1919 desestimando-el pleito por abandono de la acción, y el escrito del deman-dante apelando de ella.
Según la resolución apelada el día en que se dictó estaba señalado el juicio y no compareció ninguna de las partes, habían tenido lugar diversas suspensiones en todos los tér-minos desde octubre de 1918 y en noviembre de 1918 se había dictado sentencia de desistimiento por abandono de la ac-ción por no haber concurrido al juicio las partes, sentencia que luego se dejó sin efecto.
Ateniéndonos solamente a las constancias que se nos han presentado del pleito resulta de ellas que desde el 16 de mayo de 1917 estaba en condiciones de celebrarse el juicio y que desde entonces hasta la fecha de la resolución apelada ha-bían transcurrido veinte meses y. algunos días sin celebrarse, tiempo suficiente para justificar a la corte inferior en su re-solución desestimando la acción por abandono, pues si bien existe un escrito de ambas partes pidiendo la suspensión del juicio señalado para el día 13 de noviembre de 1918 no po-demos tenerlo en cuenta porque ignoramos si fué presen-tado antes del día del juicio y la resolución que a él re-cayera.
La parte apelante hubiera debido presentarnos las actua-ciones necesarias para demostrarnos que el pleito no estuvo abandonado por tanto tiempo como aparece de la transcrip-ción y que en octubre de 1918 no se había dictado sentencia por abandono por incomparecencia al juicio del demandante ni tuvo diversas suspensiones en todos los términos desde *530octubre de 1918 en adelante, como expone el juez inferior como fundamento de su resolución objeto de la apelación.
Por tales razones debemos confirmar la resolución apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Hutcbison.
El Juez Presidente Sr. Hernández no intervino en la reso-lución de este caso.